Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 recites “said system comprising components effective to perform the following method steps” followed by various method steps.  It is unclear whether applicant intends claim 1 to be limited solely to specific components, i.e. plasma separator, adsorption chamber, etc. or whether claim 1 additionally includes structural relationships between the specified components to form a system.  For the purposes of examination, the examiner is interpreting claim 1 to recite specific components to perform the various method steps, those components being a plasma separator, an adsorption chamber as recited in claim 1, a means to combine two fluid streams, means to transfuse blood to a patient, and tubing to interconnect these components.  
Regarding claims 9-10, it is unclear how a singular groove, previously recited in claim 8 as facilitating mating of the end cap with corresponding ends of the housing, can also facilitate adhering the porous membrane to the end cap.  It appears applicant is combining two different embodiments for the groove configuration provided in the specification.  As such, the examiner cannot determine whether claim 9 should be rewritten to depend from claim(s) 1 or 7 and include a recitation of a groove, or whether claim 9 incorporates an embodiment not explicitly stated in the specification. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 13, and 15 (a1/a2) as being anticipated by Roberts et al., US 2007/0181499 (Roberts).
Regarding claim 1, Roberts discloses a system for removing cytokines and other substances from blood (abstract, fig. 2, ¶ 0022), said system comprising:
A plasma separator (REF 906, ¶ 0057) capable of separating blood into blood cells and plasma;
An adsorption chamber (REF 912, ¶ 0057) comprising by weight 50-70% activated carbon and 30-50% non-ionic resin (¶ 0079, 0084-0085);
A means for combining processed plasma and separated blood cells (see junction 920, fig. 2); 
Fluidic tubing to connect various components (see “PAP mode tubing”, ¶ 0081); and
Means for transfusing blood to a patient (see “dual lumen renal catheter”, ¶ 0057).
Regarding claims 2-4, Roberts discloses that the adsorption chamber comprises AMBERLITE XAD-7HP and AMBERCHROM GC300C (¶ 0068-0069, 0079).
Regarding claim 5, Roberts discloses that the adsorption chamber comprises uncoated coconut shell granule charcoal (¶ 0025).
Regarding claim 7, Roberts discloses that the adsorption chamber (fig. 5) comprises:
A housing (see “housing”) comprising a hollow tube with opposing ends, said housing containing the activated carbon and non-ionic resin (fig. 5);
Porous membrane filters covering each of the ends of the housing (see “filter”), each porous membrane creating a barrier for maintaining the activated 
End caps (see “blue cap”, and “red cap”) fitted to each of the ends of the housing, wherein each endcap is configured to keep its corresponding porous membrane filter in place and to maintain a seal between the endcap and the corresponding end of the housing (via various “O-ring” structures).
Regarding claim 13, Roberts discloses that the materials in the adsorption chamber are coated with human serum albumin (abstract, ¶ 0028) and an anticoagulant added to physiological saline as a delivery solution (see “heparinized human plasma”, ¶ 0085).
Regarding claim 15, Roberts discloses the adsorption chamber is capable of removing toxins and cytokines from blood (abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Uchi et al., US 7597806 (Uchi, IDS).
Regarding claims 6 and 12, while it is evident that Roberts recognizes the tubular adsorbent chamber being made with a biologically inert material, Roberts does not explicitly disclose said adsorption chamber being made from any of the recited polymers of claim 6.  However, Uchi discloses a body fluid filter device (abstract, figs. 2-5) wherein said filter device housing is made from any of a variety of general purpose resins including polycarbonate and polypropylene (C6/L21-26).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Roberts to utilize the housing materials described in Uchi since it has been held to be within the general skill of a worker in the art to select a known material as seen in Uchi on the basis of its suitability for the intended use (body fluid treatment) as a matter of obvious design choice (MPEP 2144.07).
Claim 8 Roberts in view of Dannenmaier, US 2003/0029785 (Dannenmaier).
Regarding claim 8, Roberts does not explicitly disclose the end caps including a groove along the inner circumference, said groove being configured to facilitate mating of each end cap with the corresponding end of the housing.  However, Dannenmaier discloses a blood purification membrane apparatus (abstract, figs. 1-3) comprising a housing (REF 3) sealed by end caps (REF 5) at each end, wherein said end caps include a groove (REF 64, fig. 3) along the inner circumference.
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the end caps of Roberts to include a sealing groove as described in Dannenmaier since it has been shown that such groove configurations are suitable for providing fluid-tight connections between tubular housings (REF 3) and respective end caps (REF 5).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Tsuda et al., US 4243532 (Tsuda, IDS).
Regarding claim 11, Roberts does not explicitly disclose the ends of the housing being in a threaded connection with corresponding end caps.  However, Tsuda discloses a body fluid treatment system (abstract, figs. 4-5) comprising end caps (REF 26, 27) being in a threaded connection (C5/L29-37) with a housing (REF 22).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the housing and end caps of Roberts to utilize a threaded connection as described in Tsuda in order to provide a fluid-tight seal (Tsuda, C5/L29-37).
 Claims 14, 34, 49-50, 54, and 56 Roberts.
Regarding claim 14, while Roberts discloses the anticoagulant being heparin (¶ 0085), Roberts does not explicitly disclose the anticoagulant being sodium heparin.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize sodium heparin as an anticoagulant, since it has been held to be within the general skill of a worker in the art to select known materials on the basis for their suitability for the intended use as a matter of obvious design choice, absent a showing of criticality or unexpected results (MPEP 2144.07).
Regarding claim 34, Roberts discloses a method of using the system recited in claim 1 (see fig. 2, ¶ 0057-0058).  While Roberts discloses filter elements (REF 910, 914) as optional (¶ 0057), Roberts further includes a particle filter (REF 916) between the adsorption chamber and a combination chamber (junction between REF 922, 920, fig. 2).  Additionally, Roberts includes filters (see “filter”, fig. 5) integral with the adsorption chamber to further limit particulates from entering or leaving the adsorption chamber.  As such, while Roberts does not explicitly disclose a method wherein the processed plasma is received directly from the adsorption chamber to the combining chamber, it would have been obvious to one having ordinary skill in the art at the time the invention was made to omit the particle filter (REF 916) from the fluidic line, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function (via integral filters and prefilter recited above) as before involves only routine skill in the art (MPEP 2144.04, Section II, Parts A/B).
Regarding claims 49-50 and 56, Roberts discloses using the method above for removing cytokines and other toxins from the blood of a subject, thereby providing therapeutic treatment for sepsis or renal failure (abstract).
Regarding claim 54, while Roberts does not explicitly disclose adding an anticoagulant to the blood during treatment, Roberts recognizes the importance of providing an anticoagulant while treating human blood (¶ 0085).  Therefore, it can be envisaged that Roberts would also use an anticoagulant during actual treatment of human blood similarly as during in vitro testing of the adsorption chamber with heparinized human blood.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779